IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 96-40748
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALLEN RAY CARTER,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 9:95-CR-30-5
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Allen Ray Carter appeals his sentence for conspiracy to

distribute and possess with intent to distribute cocaine base.

He argues that the district court erred in attributing to him

quantities of cocaine involved in transactions which occurred

outside of the time frame alleged in the count of conviction.

The district court did not err in calculating the quantity of

drugs attributable to Carter for sentencing purposes.     See United

States v. Mergerson, 4 F.3d 337, 345 (5th Cir. 1993), cert.

denied, 510 U.S. 1198 (1994).

     AFFIRMED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.